UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6489



MARSHALL NICHOLSON,

                                               Plaintiff - Appellant,

          versus


NORTH CAROLINA DEPARTMENT OF        CORRECTION;
CLEVELAND CORRECTIONAL CENTER,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Shelby. Graham C. Mullen, Chief Dis-
trict Judge. (CA-98-271-4-MU)


Submitted:   August 5, 1999                 Decided:   August 11, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Marshall Nicholson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Marshall Nicholson, a North Carolina inmate, appeals the dis-

trict court’s order denying relief on his 42 U.S.C.A. § 1983 (West

Supp. 1999) complaint under 28 U.S.C.A. § 1915(e)(2) (West Supp.

1999).     We have reviewed the record and the district court’s

opinion and find that this appeal is frivolous.    Accordingly, we

dismiss the appeal on the reasoning of the district court.     See

Nicholson v. North Carolina Dep’t of Corrections, No. CA-98-271-4-

MU (W.D.N.C. Feb. 5, 1999). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2